Case 1:15-cv-01014-ER Document 233 Filed 09/30/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAUL CHILL and SYLVIA CHILL, for the use
and benefit of the CALAMOS GROWTH FUND,

Plaintiffs,
ORDER

— against — 15 Civ. 1014 (ER)

CALAMOS ADVISORS LLC,
Defendant.

 

 

Ramos, D.J.:

 

The Court commenced a bench trial on November 19, 2018 that lasted two weeks to
determine whether a mutual fund investment adviser, Calamos Advisors LLC, breached the
“fiduciary duty with respect to the receipt of compensation for services” that is imposed by
§ 36(b) of the Investment Company Act of 1940 (the “ICA”) (codified at 15 U.S.C. § 80a-35(b)).

For the reasons set forth in an Opinion to be filed separately, Plaintiffs’ complaint is
DISMISSED. The Opinion has not been posted publicly. The parties have until the end of
business Monday, October 7, 2019, to provide the Court with their recommendations, on consent,
of the matters that ought to be redacted in accordance with the Protective Order, Doc. 32.

The Clerk of Court is respectfully directed to close the case.

It is SO ORDERED.

Dated: September 27, 2019 aA
New York, New York

 

Edgardo Ramos, U.S.D.J.

 
